Mr. Justice Sterrett
delivered the opinion of the Court,
Tbe main question, presented by tbe second and third specifications, is whether the learned judge erred in dismissing appellant’s bill for want of jurisdiction. This question should be determined not by what may have been shown by the answer or testimony, adduced in support thereof, but by what appears on the face of the bill.itself. If the averments therein contained, assuming them to be true, present a case of which equity has either concurrent or exclusive jurisdiction, the bill should not have been dismissed, especially in view of the fact that the appellees did not object, in limine, by plea or otherwise, to the jurisdiction of the Court. While it is true that manifest want of jurisdiction may be taken advantage of at *456any stage of the cause, the Court will not permit an objection to its jurisdiction to prevail, in doubtful cases, after the parties have voluntarily proceeded to a hearing on the merits, but will administer suitable relief: Story’s Eq. Jur., § 464. As was said in Sunbury & Erie R. R. Co. v. Cooper, 9 Casey, 278, if the Court in which the suit is brought has jurisdiction of the cause of action, both at law and in equity, it may proceed to give relief, unless the bill be demurred to on the ground that the proper remedy is at law.
After averring that in January, 1878, letters patent were issued by the United States to James D. Willoughby, his intestate, for “ new and useful improvements in the construction of seed planters,.....granting him, his heirs, administrators and assigns the exclusive right of making, using and vending to others to be used the said invention,” for the term of fourteen years, plaintiff further averred in substance that said letters patent were legally extended for the further term of seven years from January 26th, 1872 ; that shortly after said last mentioned date, Willoughby, the patentee, gave defendants’ firm, F. Gardner & Co., a parol license or permission to manufacture and sell the improvements covered by the extended letters patent during the term thereof; in consideration of which they promised and agreed to render to the patentee, annually, an account or statement of the number of said seed planters manufactured by them each year during said extended term, and pay him therefor a royalty of five dollars for each seed planter so manufactured by them ; that in pursuance of said parol license or permission, defendants’ firm manufactured and sold said seed planters (commonly known as grain drills), during the whole of said extended term of seven years; that-no account was ever rendered by defendants to plaintiff’s intestate of the number of seed planters manufactured by them under said parol license, except for the year 1873, although they did from time to time make small payments to him on account, amounting in all to $1,100 ; that since the death of Willougb]'', the patentee, in July, 1882, plaintiff as administrator of his estate has demanded of them an account and payment of the balance due the estate, and they have refused to furnish the same ; that the only knowledge plaintiff has of the transactions between Willoughby and defendants is what he has learned from the papers and correspondence of Willoughby which have come to his hands as administrator, and praying that an account may be taken of the number of seed planters manufactured by defendants’ firm, F. Gardner & Co., under said parol license, until the expiration of said extended letters patent, and of moneys owing by them to decedent’s estate for royalty under the parol li*457cense, and of all moneys paid by defendants’ firm to Willoughby in his lifetime : that they may be decreed to pay complainant the balance that may appear tobe due and owing, &c., and for such other and further relief as to the Court shall seem meet and the nature of the case require.
The facts thus averred and the relief prayed for, necessarily involved an account of the grain drills manufactured and sold by defendants’ firm in pursuance of the contract; and there appears to be no good reason why that relief cannot be better administered by a court of equity than in a court 'of law. The means of knowledge necessary to a correct statement of the account was almost entirely within the control of defendants, and it was only by a discovery on their part that it could be made available to plaintiff.
The patentee bad an exclusive property in the letters patent, and doubtless the object of bis agreement with defendants’ firm was to derive revenue therefrom by the sale of individual rights in connection with the drills manufactured and sold by them. To that end they agreed to render an account to bim, periodically, of tlie number so manufactured and sold. While the agreement did not in terms create the ordinary relation of principal and agent, or factor, it did establish a relation of trust and confidence that is substantially the same. The patentee was dependent on defendants for a just and correct account of the individual rights disposed of by them in pursuance of the contract. Without such account it was next to impossible for Mm to ascertain bow many such rights bad been sold, and consequently how much was due and owing by defendants. In view of the express agreement to account, in connection with other facts averred in the bill, creating between the parties a relation of trust and confidence in regard to the letters patent, we think a case is presented in which an action of account render, on the common law side of the court, could liave been maintained. If so, equity has concurrent jurisdiction under the Act of 1840, which invested Courts of Common Pleas with “all tlie powers and jurisdiction of Courts of Chancery in settling partnership accounts, and such other accounts and claims as by the common law usages of this Commonwealth have heretofore been settled by an action of account render;” and provides that “it shall be in the power of the party desirous to commence such action to proceed either by bill in chancery or at common law ” s Purd., 591, pi. 4.
It has been suggested that defendants’ answer to the bill, filed in the Circuit Court of the United States, containing statement of grain drills sold by them from 1872 to 1878 inclusive, was in effect an account stated, and hence it was *458unnecessary for plaintiff to resort to a bill in equity for the purposes of discovery and stating an account. The answer to this is that full discovery, such as plaintiff was entitled to, was not contained in the answer referred to ; and moreover, the plaintiff was not bound to accept the statement as correct. He had a right to demand production of defendants’ books, and, by examination of defendants themselves, elicit such facts as were peculiarly within their knowledge in relation to the number of drills manufactured in pursuance of the contract. The fact that he subsequently waived that right and agreed to accept as correct the admissions contained in the answer referred to, could not oust the jurisdiction of the Court below.
For these and other reasons that might be suggested we think the learned judge erred in the matters complained of in the second and third specifications, and especially in dismissing the bill for want of jurisdiction.
The subject of complaint in the first specification is the refusal of the Court to sustain plaintiff’s first exception to the Master’s report, viz.: The Master erred in holding that “ all sums due for drills, made prior to the year 1877, are barred by the Statute of Limitations.” The effect of this ruling was to preclude recovery for 105 drills sold by defendants in 1876. According to the Master’s finding it was the duty of defendants to account on the first of January in each year for all drills sold during the preceding year. They were not liable therefore to account and pay for the 106 drills in question until January 1st, 1877, which is within the six years prior to filing the bill. The legal conclusion of the learned Master was not warranted by the facts as he found them, and hence the exception was well taken. It follows, therefore, that the •price of these drills, with interest, should be added to the amount specified in the decree recommended by the Master, thus making $2,380.71, with interest from February 19th, 1885.
Decree reversed, and it is now adjudged and decreed that F. Gardner and George S. Beetem, surviving partners of the late firm of F. Gardner & Co., appellees, pay to David E. Adams, administrator of James D. Willoughby deceased, appellant, the sum of two thousand three hundred and eighty dollars and seventy-one cents, with interest from February 19th, 1885, and costs, including the costs of this appeal.